COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In re Woody K. Lesikar, Individually, and as Trustee of the
                             Woody K. Lesikar Special Trust
Appellate case number:       01-20-00391-CV
Trial court case number:     2008-65920-A
Trial court:                 334th District Court of Harris County
Date motion filed:           October 26, 2021
Party filing motion:         Relator, Woody K. Lesikar, Individually, and as Trustee of
                             the Woody K. Lesikar Special Trust
       The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: __/s/ April Farris_____
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: _November 30, 2021_____________________